Citation Nr: 1731333	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating prior to September 12, 2012, and an initial rating in excess of 20 percent beginning September 12, 2012, for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1989 to March 1992 and from December 2007 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The December 2009 decision granted service connection for left lower extremity radiculopathy and assigned an initial noncompensable rating.  During the pendency of the appeal, in a September 2014 rating decision, the RO increased the initial rating to 20 percent, effective September 26, 2014.  In an August 2016 rating decision, the RO changed the effective date of the initial 20 percent rating to September 12, 2012.  The Veteran has not indicated he is satisfied with the initial ratings assigned.  As such, the issue of entitlement to an increased initial rating remains on appeal and will be addressed by the Board.

In his December 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, in a January 2012 written statement, he unambiguously withdrew his request for a Board hearing.  As such, his hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  For the period prior to April 14, 2017, the Veteran's left lower extremity radiculopathy was manifested by moderate incomplete paralysis of the sciatic nerve; it was not manifested by moderately severe incomplete paralysis, severe incomplete paralysis, or complete paralysis.

2.  For the period beginning April 14, 2017, the Veteran's left lower extremity radiculopathy was manifested by severe incomplete paralysis of the external popliteal (common peroneal) nerve; it was not manifested by moderately severe or severe incomplete paralysis of the sciatic nerve, or complete paralysis of the sciatic or common peroneal nerves.


CONCLUSIONS OF LAW

1.  For the period prior to September 12, 2012, the criteria for a 20 percent initial rating, but not higher, for left lower extremity radiculopathy, were met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8520 (2016). 

2.  For the period between September 12, 2012, and April 13, 2017, the criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy were not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, DC 8520 (2016). 

3.  For the period beginning April 14, 2017, the criteria for a 30 percent initial rating, but not higher, for left lower extremity radiculopathy, have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, DCs 8520-8521 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability or disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability or disabilities under review.

The Veteran's left lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve with symptoms such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a (2016). 

The Board observes the words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

In July 2008, during service, the Veteran reported constant low back pain moving to the left lower extremity.  Some degenerative disc disease in the lower back was shown on magnetic resonance imaging (MRI).
 
October 2008 records show the Veteran had radicular symptoms and walked with a cane secondary to left lower extremity pain.
 
Pursuant to a February 2009 Physical Evaluation Board, it was noted the Veteran had lumbar radiculopathy evaluated as neuralgia, and that his left lower extremity pain and gait alteration prevented effective duty.  The document stated the condition was "rated 20 percent as equivalent to moderate incomplete paralysis."

The Veteran was subsequently medically discharged due to his lower back and left lower extremity symptoms, and was afforded a VA general medical examination in April 2009.  The examiner noted the Veteran's reports of continued pain radiating down the left lower extremity as well as chronic numbness and tingling in the left great toe.  The examiner diagnosed lumbar radiculopathy with chronic sciatica involving the left lower extremity.

The Veteran was afforded an additional VA general medical examination in June 2010.  The examiner noted the Veteran's reports of moderate pain radiating from the back into the left leg, as well as daily flare-ups including worsening pain which was severe by the end of the day.  Neurologic evaluation showed vibratory and microfilament sensation of the lower extremities was intact bilaterally, and the examiner diagnosed chronic sciatica involving the left lower extremity.

The Veteran was afforded a VA spine examination in September 2012.  The Veteran reported intermittent pain radiating to the left lower extremity as well as numbness in the toes.  The examiner stated there was no particular weakness in the lower extremities, no significant instability of gait, and that a sensory examination was normal.  However, the examiner did indicate the Veteran had moderate numbness and moderate intermittent pain in the left lower extremity, and indicated the overall severity of the left lower extremity radiculopathy was moderate.

At an additional VA spine examination in September 2014, the Veteran continued to report radiating pain in his left leg, occasionally shooting down to his ankle, and constant numbness in the toes.  The examiner noted decreased sensation to light touch in the left foot and toes, and indicated the Veteran had mild constant pain, severe intermittent pain, mild paresthesia, and mild numbness in the left lower extremity.  The examiner indicated that, overall, the severity of the left lower extremity radiculopathy was moderate.
 
The Veteran was afforded an additional VA spine examination in September 2016.  Sensory examination was normal, but the examiner indicated the Veteran had moderate intermittent pain, moderate paresthesia, and mild numbness in the left lower extremity, and indicated involvement was with the sciatic nerve.  The examiner indicated overall severity of the left lower extremity radiculopathy was moderate.

The Board first notes that with regard to the period prior to September 12, 2012, the Veteran's April 2009 and June 2010 VA examiners diagnosed sciatica involving the left lower extremity, but made no specific findings as to the severity of the condition.  The Veteran's initial rating was increased from noncompensable to 20 percent only as of September 12, 2012, when a VA examiner made a clear finding that the Veteran's left lower extremity radiculopathy was moderate.  

However, as referenced above, the Board notes the medical professionals involved with the Veteran's February 2009 Physical Evaluation Board, which led to his discharge, determined the Veteran's left lower extremity symptoms were equivalent to moderate incomplete paralysis.  Under these circumstances, and having resolved all reasonable doubt in favor of the Veteran, the Board finds that a 20 percent initial rating is warranted for moderate incomplete paralysis under DC 8520 for the period prior to September 12, 2012.

Upon a thorough review of the entire record, however, the Board finds an initial rating higher than 20 percent is not warranted at any time prior to April 14, 2017.  In this regard, the Board notes there have been occasions where the Veteran has described his left lower extremity symptoms, particularly pain, as being severe.  However, no medical opinion appears in the record indicating the Veteran's left lower extremity paralysis or other symptoms have been moderately severe, severe, or complete.  Instead, on each occasion where his condition was evaluated by VA medical experts, the severity his left lower extremity radiculopathy was determined to be moderate.  The Board has determined that the VA medical expert opinions as to the overall severity of the Veteran's neurologic condition outweigh his own lay opinions.  Based on the foregoing, the Board finds an initial rating higher than 20 percent for left lower extremity radiculopathy is not warranted prior to April 14, 2017.

The Board next notes the Veteran underwent an "electrophysiologic examination" by a private physician on April 14, 2017.  According to the physician, the testing showed, in relevant part, "severe left peroneal neuropathy at the fibular head."

The April 2017 findings of involvement of the peroneal nerve implicate 38 C.F.R. § 4.124a, DC 8521, which is applicable to paralysis of the "common" peroneal nerve.  In resolving reasonable doubt in favor of the Veteran, the Board has elected to utilize DC 8521 rather than DCs 8522 and 8523, applicable to the "superficial" and "deep" peroneal nerves, respectively, because unlike DC 8521, DCs 8522 and 8523 do not allow ratings higher than 20 percent for incomplete paralysis, regardless of severity.

Under DC 8521, a 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis with such symptoms as: foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, and anesthesia covers entire dorsum of foot and toes.

The Board notes there is no medical evidence of record to indicate a cause for the Veteran's peroneal nerve involvement other than his service-connected lower back disability.  Based on the April 2017 medical evidence, and having resolved all reasonable doubt in favor of the Veteran, the Board finds a 30 percent initial rating is warranted under DC 8521 for severe incomplete paralysis, as of the date of the April 2017 testing.

However, the Board notes the April 2017 testing results do not demonstrate moderately severe or severe incomplete paralysis of the sciatic nerve.  In addition, again, there is no medical evidence of record showing complete paralysis of the sciatic or peroneal nerves at any time during the period of the appeal.  As such, the Board finds an initial rating in excess of 30 percent is not warranted for the period beginning April 14, 2017.  In addition, the Board notes the April 2017 testing constitutes the first and only medical evidence of peroneal nerve involvement.  As such, the Board finds the 30 percent initial rating assigned is not warranted prior to the date of the testing results.

Briefly, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Veteran's claim for a TDIU on the basis of his service-connected posttraumatic stress disorder (PTSD), sleep apnea, and "back conditions" was denied in a January 2014 rating decision.  The Veteran has not expressed disagreement with that decision.  In addition, the Board notes that pursuant to the Veteran's September 2016 VA examination referenced above, it was noted the Veteran was employed as a medical support assistant.  Based on the foregoing, the Board has determined that the issue of entitlement to a TDIU is not in appellate status at this time.



ORDER

The Board having determined a 20 percent initial rating is warranted for the Veteran's left lower extremity radiculopathy for the period prior to September 12, 2012, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

An initial rating higher than 20 percent for left lower extremity radiculopathy for the period from September 12, 2012, to April 13, 2017, is denied.

The Board having determined a 30 percent initial rating is warranted for the Veteran's left lower extremity radiculopathy for the period beginning April 14, 2017, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


